ON PETITION FOR REHEARING
PER CURIAM.
This Court issued its opinion on March 28, 1979, wherein an award of compensatory damages was affirmed. Appellant has filed *377a motion for clarification. The trial court assessed the sum of $42,900.16 against Clemens B. Hoppe, as Trustee and individually. The assessment of liability in the individual capacity was designated as a surcharge. Under the particular facts and circumstances of this case, this was in the nature of an award of compensatory damages. Our pri- or opinion in Case No. 76-1825 of October 4, 1978, 370 So.2d 374, was to the effect that the Trustee could be held individually liable under the circumstances alleged in the complaint. Therefore, we find that the individual liability of the Trustee in the amount of $42,900.16 was in the nature of a compensatory damage award and the same is hereby affirmed.
CROSS, MOORE and BERANEK, JJ., concur.